UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4361


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILBERT SAMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00775-RDB-7)


Submitted:   February 27, 2013            Decided:   March 14, 2013


Before KING, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen H. Orenberg, THE ORENBERG LAW FIRM, P.C., North Bethesda,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Ayn B. Ducao, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wilbert Sampson was convicted by a jury of one count

of    conspiracy        to        distribute             and     possess      with        intent    to

distribute heroin, in violation of 21 U.S.C. §§ 841, 846 (2006).

He    appeals,     contending               that    the    Government         did       not   present

sufficient       evidence             of    his     involvement         in    a     conspiracy      to

support his conviction.                    Finding no error, we affirm.

             This Court reviews de novo the district court’s denial

of a Rule 29 motion for judgment of acquittal.                                    United States v.

Green, 599 F.3d 360, 367 (4th Cir. 2010).                                    This Court reviews

the    sufficiency          of    the       evidence       supporting         a     conviction       by

determining        whether,            in     the     light       most       favorable        to    the

Government,        there         is    substantial          evidence         in    the     record    to

support      the    conviction.                    Id.         “Substantial          evidence”       is

“evidence     that      a      reasonable           finder       of    fact       could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt   beyond      a     reasonable           doubt.”           Id.     (internal         quotation

marks omitted).           Reversal on grounds of insufficient evidence is

appropriate        only     in        cases       where    the    Government’s            failure    to

present substantial evidence is clear.

             To obtain a drug conspiracy conviction, the Government

must prove the following elements: (1) an agreement between two

or    more   people       to      possess          drugs       with    intent      to     distribute,

(2) defendant’s knowledge of the conspiracy, and (3) defendant’s

                                                     2
knowing and voluntary participation in the conspiracy.                        United

States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996).                           A drug

conspiracy may be proved entirely by circumstantial evidence.

Id. at 858.          Moreover, the Government is not required to prove

that    the     defendant    knew    all    of   the   conspiracy’s    details       or

members.        Green, 599 F.3d at 367.           A drug conspiracy conviction

requires only “a slight connection between a defendant and the

conspiracy.”         Id.

              While    Sampson      does   not    contest   the   existence     of    a

conspiracy, he contends that the Government failed to present

sufficient evidence of his participation in it because its only

evidence was various wiretapped phone conversations between him

and a known conspirator, which were not explicitly drug-related.

Sampson       also     argues    that      various     Government     witnesses       —

including       several    of   Sampson’s       alleged   co-conspirators     —   had

little or no knowledge of him, that he was never the subject of

a search warrant, and that no drugs were ever found in his

possession.          The Government contends that the wiretapped phone

calls     and      their   content    constitute       substantial    evidence       of

Sampson’s knowing participation in a conspiracy, and therefore

that sufficient evidence supports Sampson’s conviction.

              We     conclude    that      the     Government’s      evidence     was

sufficient to permit the jury to find beyond a reasonable doubt

that Sampson was a knowing member of a conspiracy.                       The phone

                                            3
conversations attributed to Sampson, while not explicitly drug-

related,       unmistakably         suggest     drug        trafficking        transactions.

The    conversations         consisted     of       suspicious          language,      including

code words such as “demonstration,” “food caps,” and “7s and

8s,” which a government agent testified indicated a gun, heroin

packaging material, and the quality of heroin on a scale of one

to ten.    Moreover, the wiretapped calls were placed from a phone

found in Sampson’s possession, and made to a line belonging to a

known    member       of    the    conspiracy       that     he    used     exclusively         for

drug-related       communications.              While        the    Government          did    not

present    evidence          that   all    of       its    witnesses       knew        and    could

identify Sampson, or that Sampson was the subject of a search

warrant    or     was       ever    caught      possessing         heroin,        it    was    not

required to do so, in light of its other evidence.                                  See Green,

599 F.3d at 367.              From that evidence, a jury could reasonably

find    that    Sampson       knowingly       participated          in     a   conspiracy        to

distribute and possess with intent to distribute heroin.                                        See

id.

               Accordingly,         we    affirm          Sampson’s       conviction.            We

dispense       with        oral    argument     because           the     facts     and       legal

contentions       are      adequately     presented          in    the    materials          before

this Court and argument would not aid the decisional process.



                                                                                        AFFIRMED

                                                4